Title: To Benjamin Franklin from Charles Grant, 28 September 1782
From: Grant, Charles
To: Franklin, Benjamin


Sir
paris Street anjou st. honoré 28—7bre. 1782:
I am extreamly oblidg’d to you for the Book you was so Kind as to lend me, it has much contributed to augmente my desir to go next spring to america, I only wish to find means to be usefull either in the field of war, either as citizen of the world, and particularly as an admirer of the laws who established security in general, and conserve liberty: with them a considerable new soil wich offers immense ressources to a lover of agriculture. There the objets of my wishes, for which I shall continue to ask, sir, your Kind good offices and protection, begging youl be persuaded of the true sentiments of veneration and respect with which I have the honour to be sir Your most obedient and humble servant [illegible]
Vte. de vaux-Grant.
